728 N.W.2d 446 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Roger Harper WEIL, Defendant-Appellant.
Docket No. 132788. COA No. 273415.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the November 1, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., would grant leave to appeal for the reasons set forth in his dissenting statement in People v. Wright, 474 Mich. 1138, 716 N.W.2d 552 (2006).